DECISION
The application of the above-named defendant for a review of the sentence of 5+53 years, imposed on 3/9/57 and 10/23/59, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence denied
The reason for the above decision is that this prisoner has a long record of prior difficulties with the law and does not appear to have profited by his present incarceration toward adjustment to society. He will be eligible for consideration for parole in December of 1969.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman, Philip C. Duncan, Paul G. Hatfield.